WELLS, Justice.
We have for review State v. Fernandez, 643 So.2d 1094 (Fla. 3d DCA 1994) (table report of unpublished order), which was certified as being in express and direct conflict with the decision in State v. Maxwell, 647 So.2d 871 (Fla. 4th DCA 1994). We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
In Window, v. State, 20 Fla.L.Weekly S200 (Fla. April 27, 1995), we cited with approval the Fourth District’s reasoning in Maxwell. In accordance with Window,, we therefore quash the order issued by the Third District Court of Appeal in the instant case.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN and HARDING, JJ., concur,
ANSTEAD, J., recused.